Case 1:19-cv-00117-MAC-ZJH Document 14 Filed 02/24/21 Page 1 of 1 PageID #: 166




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 JORGE LOPEZ,                                    §
                                                 §
                 Petitioner,                     §
                                                 §
 versus                                          §   CIVIL ACTION NO. 1:19-CV-117
                                                 §
 WARDEN, FCC BEAUMONT,                           §
                                                 §
                 Respondent.                     §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Jorge Lopez, an inmate at the Federal Correctional Complex in Beaumont,

 Texas, proceeding pro se, brought this petition for writ of habeas corpus.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends granting the respondent’s motion to dismiss or, in the

 alternative, motion for summary judgment.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

 the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge is ADOPTED. It is

          ORDERED that the respondent’s motion to dismiss or, in the alternative, motion for

 summary judgment is GRANTED. A final judgment will be entered in this case in accordance

 with the magistrate judge’s recommendation.

          SIGNED at Beaumont, Texas, this 24th day of February, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
